273 U.S. 665
47 S.Ct. 454
71 L.Ed. 829
TIMKEN ROLLER BEARING COMPANY, plaintiff in error,v.The PENNSYLVANIA RAILROAD COMPANY,*  and  Thomas P. GOODBODY, as Receiver of the Hydraulic Steel  Company, plaintiff in error,  v.  The PENNSYLVANIA RAILROAD COMPANY.
Nos. 168, 178.
Supreme Court of the United States
February 28, 1927

Messrs. Luther Day and Rufus S. Day, both of Cleveland, Ohio (Donald W. Kling, of Cleveland, Ohio, of counsel), for plaintiff in error.
Messrs. Andrew Squire, Thomas M. Kirby and Andrew P. Martin, all of Cleveland, Ohio, for defendant in error.
PER CURIAM.


1
Dismissed for lack of jurisdiction in this Court on the authority of Transportes Maritimos Do Estado v. Almeida, 265 U. S. 104, 105, 44 S. Ct. 449, 68 L. Ed. 932, and Oliver American Trading Co. v. United States of Mexico, 264 U. S. 440, 442, 44 S. Ct. 390, 68 L. Ed. 778.



*
 Dismissal set aside 274 U. S. 181, 47 S. Ct. 550, 71 L. Ed. —.